Citation Nr: 1243581	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to May 30, 2002, for the grant of service connection of paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee. 

This matter was last before the Board in March 2011 at which time it was remanded to afford the Veteran a Travel Board hearing.  He was afforded a Travel Board hearing in June 2011 and a transcript of the testimony offered at that hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection of paranoid schizophrenia was denied in an August 1984 rating decision that he did not appeal.

2.  Following the August 1984 denial, May 30, 2002, is the earliest date that VA next received a communication from the Veteran indicating intent to apply for service-connected benefits for paranoid-schizophrenia.


CONCLUSIONS OF LAW

1.  The RO's August 1984 rating decision denying the Veteran's claim of entitlement to service connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The requirements for an effective date prior to May 30, 2002, for the grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment and VA records, assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
Analysis

The Veteran's claim for paranoid schizophrenia was initially and previously denied in an August 1984 rating decision, based upon a claim received by VA on January 3, 1984.  On May 30, 2002, the Veteran submitted a claim to reopen the previously denied claim.  Ultimately, in an October 2007 decision, the Board reopened the claim based on having received new and material evidence, and then granted entitlement to service connection for paranoid schizophrenia.  In a June 2008 rating decision, the RO effectuated this grant and awarded the Veteran a 100 percent disability evaluation effective on May 30, 2002 - the date the Veteran submitted his claim to reopen the previously denied claim.  The Veteran now seeks a date on or around January 3, 1984, as the effective date for this grant of service connection for paranoid schizophrenia. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence, other than service department records received after final disallowance, will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record discloses that VA received the Veteran's initial claim for service connection for paranoid schizophrenia on January 3, 1984.  There is no indication of any intent to apply for benefits within the record prior to this date.  In an August 1984 rating decision, the RO denied this claim on the basis that paranoid schizophrenia was not attributable to service, and did not develop within a year of separation.  The Veteran was notified of that decision, and he did not appeal it.  As such, by law, that rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.

Between August 1984 and May 2002, there appears no communication from the Veteran indicating an intent to apply for benefits, particularly for service connection of paranoid schizophrenia.  VA received his informal claim for service connection for a mental condition on May 30, 2002.  On July 30, 2002, VA received his formal claim for this condition.  See date-stamped VA Form 21-526.  While the RO initially denied the claim, finding that new and material evidence had not been submitted sufficient to reopen the claim, the Veteran appealed that determination, and ultimately, the Board reopened the claim and granted service connection.  The July 2008 rating decision implemented the grant of service connection, effective the date of the claim to reopen (i.e., May 30, 2002).

At his Board hearing, the Veteran contended that he should be granted an effective date back to 1984, around the time he filed his original service connection claim.  He asserted that VA had failed to develop evidence, and had it done so the claim would have been granted.  

In this case, the evidence shows that the Veteran's request to reopen his claim of service connection for paranoid schizophrenia was received at the RO on May 30, 2002.  Because the Veteran's initial August 1984 denial became final and his claim of entitlement to service connection for paranoid schizophrenia was only reopened pursuant to the claim received by VA in the aforementioned May 30, 2002, communication, this is the earliest effective date that can possibly be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  Accordingly, there is no legal basis for an effective date earlier than May 30, 2002, for the award of service connection for paranoid schizophrenia, and the claim must be denied.

While the Board understands the Veteran's argument that he initially claimed service connection in 1984 for the same condition that was ultimately granted in 2002, it must apply the law as it currently stands, which does not allow for an earlier effective date in this case.  Because the claim was denied and not appealed in 1984, the effective date cannot reach back to that date.  Rather, it can only be established as of the date of the claim to reopen.  To the extent that the Veteran argues that had additional facts been before the adjudicator in 1984, his claim would have been granted, the RO denied a claim for revision of the 1984 rating decision based on clear and unmistakable error in December 2010.  The Veteran did not appeal that decision; therefore, the Board has no jurisdiction to discuss it on the merits.


ORDER

Entitlement to an effective date prior to May 30, 2002, for the grant of service connection of paranoid schizophrenia is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


